In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated November 30, 1987, which granted the defendants’ motion for summary judgment dismissing the complaint.
*554Ordered that the order is affirmed, with costs, for reasons stated by Justice Leone at the Supreme Court.
We note that the plaintiffs contention that reversal is warranted because he did not receive notice of the adjourned date of the .motion for summary judgment is unsupported by the record. In any event, even if he did not receive such notice, reversal would not be warranted. Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.